         Case 1:18-mj-00170-ML Document 9-1 Filed 01/10/19 Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION       2018 MAR                 I   +   PM   I: 3L,




IN THE MATTER OF THE SEARCH OF

INFORMATION AND RECORDS

ASSOCIATED WITH GOOGLE SEARCHES                            CaseNo.      :-'vj1.           no
FOR VARIOUS SEARCH TERMS THAT                              Filed Under Seal
ARE STORED AT PREMISES

CONTROLLED BY GOOGLE



                                           AFFIDAVIT

       I, Scott Kibbey being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for information

associated with certain search terms entered into Google Search, Google Maps, or Waze that is stored

at premises owned, maintained, controlled, or operated by Google, Inc. ("Google"), a networking

and remote computing service provider headquartered at 1600 Amphitheatre Parkway, Mountain

View, California 94043. The information to be searched is described in the following paragraphs

and in Attachment A. This affidavit is made in support of an application for a search warrant under

18 U.S.C. § 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) and Rule 41       of the Federal Rules of Criminal

Procedure to require Google to disclose to the government copies of the information (including the

content of communications) further described in Section     1   of Attachment B. Upon receipt of the
                                                                                                      that
information described in Section I of Attachment B, government-authorized persons will review

information to locate the items described in Section II of Attachment B.



                                                                                                   Page   1
AFFLDAV[T
             Case 1:18-mj-00170-ML Document 9-1 Filed 01/10/19 Page 2 of 11
Case 1:18-mj-00170ML *SEALED*             Document 3 (Court     only)   FUed 03/14/18      Page 5   of    18




        2.      In particular, this application seeks to obtain information from Google associated

 with the following search terms, as further described in Attachment A (collectively referred to as the

 "Google Search Terms") or any other applicable variants of the following search terms:

                 1112 Haverford Drive, Austin, TX 78753
                 1112 Haverford Dr, Austin, TX 78753
                 1112 Haverford Drive, Austin, TX
                 1112 Haverford Dr, Austin, TX
                 1112 haverford austin tx
                 1112 haverford austin
                 1112 Haverford Drive
                 1112 Haverford Dr
                 1112 Haverford

                 4806 Oldfort Hill Road, Austin, TX 78723
                 4806 Oldfort Hill Rd, Austin, TX 78723
                 4806 Oldfort Hill Road, Austin, TX
                 4806 Oldfort Hill Rd, Austin, TX
                 4806 oldfort hill austin tx
                 4806 oldfort hill austin
                 4806 Oldfort Hill Road
                 4806 Oldfort Hill Rd
                 4806 Oldfort Hill

                 6706 Galindo Street, Austin, TX 78741
                 6706 Galindo St, Austin, TX 78741
                 6706 Galindo Street, Austin, TX
                 6706 Galindo St, Austin, TX 78741
                 6706 galindo austin tx
                 6706 galindo austin
                 6706 Galindo Street
                 6706 Galindo St
                 6706 Galindo

                 6705 Galindo Street, Austin, TX 78741
                 6705 Galindo St, Austin, TX 78741
                 6705 Galindo Street, Austin, TX
                 6705 Galindo St, Austin, TX 78741
                 6705 galindo austin tx
                 6705 galindo austin
                 6705 Galindo Street
                 6705 Galindo St
                 6705 Galindo




                                                                                                 Page 2
  AFFIDAVIT
             Case 1:18-mj-00170-ML Document 9-1 Filed 01/10/19 Page 3 of 11




       3.       1   have been employed as a Special Agent (SA) of the Federal Bureau of Investigation

(FBI) since November since 2011. I am currently designated as a Cyber agent assigned to the Austin

Resident Agency of the San Antonio Field Office. I have received formal and on the job training in

cyber crime investigation techniques, computer evidence identification, and computer evidence

seizure and processing. As a Federal Agent, I am authorized to investigate violations of laws of the

United States and to execute warrants issued under the authority of the United States. I have

participated in the execution of numerous search warrants for documents and other evidence,

including computers and electronic media, in cases involving crimes the FBI is authorized to

investigate. I am a "federal law enforcement officer" within the meaning of Rule 41 (a)(2)(C) of the

Federal Rules of Criminal Procedure. I am engaged in enforcing federal criminal laws and am

authorized by the Attorney General to request a search warrant, among other things.

       4.       I have participated in the investigation   of the offense(s) listed herein. This affidavit

is based on my personal knowledge as well as reports made by other law enforcement officers from

agencies to include the FBI, Austin Police Department (APD), Bureau of Alcohol, Tobacco,

Firearms, and Explosives (ATF), the U.S. Postal Inspection Service (USPIS), and others. Because

this affidavit is being submitted for the limited purpose of establishing probable cause for the

issuance of a search warrant, and it does not contain every fact known to me or other agents of the

Federal Bureau of Investigation. Additionally, the incidents described herein occurred a short time

ago; the investigation is ongoing and in its preliminary stages.

        5.          The APD, ATF, FBI, USPIS, and other agencies are investigating a series of

bombings that occurred in Austin, Texas, which is within the Western District of Texas, in March

 2018. Preliminary analysis of the bombings revealed that the explosive device utilized in all three

 incidents was a pipe bomb concealed inside of a cardboard box. Those devices are each legally

 classified as a Destructive Device as defined by Title 26 United States Code     §   5845. Title 26 United


                                                                                                    Page 3
 AFFIDAVIT
              Case 1:18-mj-00170-ML Document 9-1 Filed 01/10/19 Page 4 of 11




States Code    §   5861 makes it unlawful for any person to possess a firearm ("firearm" is defined as

including a Destructive Device) that is required to be registered with the National Firearms

Registration and Transfer Record and is not so registered. Title 26 United States Code § 5861 also

makes it unlawful to transfer a firearm (including a Destructive Device) to a person to whom the

firearm is not registered.

        6.         The information requested in this Application is being sought by the FBI, in part, to

establish who searched for information about the following addresses during the following

prescribed times:

        1112 Haverford Dr Austin, TX 78753
        (from February 2, 2018 through March 2, 2018 06:55 a.m. (CST))

        4806 Oldfort Hill Rd, Austin, TX 78723
        (from February 12, 2018 through March 12, 2018 06:44 a.m. (CDT))

        6705 Galindo St, Austin, TX 78741
        6706 Galindo St, Austin, TX 78741
        (from February 12,2018 through March 12 11:50 a.m. (CDT))


There is probable cause that individuals who searched for these specific addresses during this time

period will help law enforcement to identify persons who may have knowledge about the bombings.

        7.          This affidavit is intended to show merely that there is sufficient probable cause for

 the requested warrant and does not set forth all of my knowledge about this matter.

         8.         Based on my training and experience and the facts as set forth in this affidavit, there
                                                                                         been
 is probable cause to believe that violations of Title 26 United States Code § 5861 have
                                                                                         described
 committed by an unknown subject. There is also probable cause to search the information

 in Attachment A for evidence, instrumentalities, contraband, and/or fruits of these crimes further

 described in Attachment B.




                                                                                                    Page 4
 AFFIDAVIT
             Case 1:18-mj-00170-ML Document 9-1 Filed 01/10/19 Page 5 of 11
Case 1:18mj-00170-ML *SEALED* Document 3 (Court                  on'y)   Fied 03/14/18               Page 8   of    18




                                           JURISDICTION

        9.      This Court has jurisdiction to issue the requested warrant because it is "a court of

 competent jurisdiction" as defined by 18 U.S.C.     §   2711 and 18 U.S.C. §           2703(a), (b)(1)(A), &

 (c)(1)(A). Specifically, the Court is "a district court of the United States   .   .   .   that has jurisdiction

 over the offense being investigated." 18 U.S.C. § 271 1(3)(A)(i).

                                            DEFINITIONS

        The following definitions apply to this Affidavit and Attachment B:

         10.    "Computer" refers to "an electronic, magnetic, optical, electrochemical, or other high

 speed data processing device performing logical, arithmetic, or storage functions, and includes any

 data storage facility or communications facility directly related to or operating in conjunction with

 suchdevice." See 18 U.S.C.    §   1030(e)(1).

         11.    "Internet Protocol address" or "IP address" refers to a unique number used by a

 computer to access the Internet. IP addresses can be dynamic, meaning that the Internet Service

 Provider (ISP) could assign a different unique IP address to a computer every time it accesses the

 Internet. IP addresses might also be static, if an ISP assigns a user's computer a particular IP address

 that is used each time the computer accesses the Internet.

         12.     A User Agent String (UAS) is the text that programs use to identify themselves to

  servers, such as web servers, for usage tracking and other purposes. A UAS identifies a user's web
                                                                                                     the
  browser and provides certain system details to the services hosting the website a user visits that
                                                                                                    Web
  server uses to provide content back to the user that is tailored to their respective environment.

  browsers collect UAS of all visitors to a webpage in order to provide the visitor a version
                                                                                              of the

  website that is properly formatted for their web browser. A UAS provides details about the hardware
                                                                                       web browser
  and software the user might be using to visit the webpage such as operations system,

  version, and occasionally hardware manufacturer of the device used to visit the webpage.


                                                                                                           Page 5
  AFFIDAVIT
             Case 1:18-mj-00170-ML Document 9-1 Filed 01/10/19 Page 6 of 11
Case 1:18-mj-00170-ML *SEALED* Document 3                  (Court on'y)      Fed 03/14/18 Page         9 of 18




                      BACKGROUND INFORMATION ABOUT GOOGLE

        13.     In my training and experience, I have learned that Google provides a variety of online

 services, including, but not limited to, Google Search, a web search engine, Google Maps and Waze,

 mapping services which provide driving directions, and electronic mail ("email") access, to the

 public. Google allows customers to utilize the mapping service without creating a Google Account

 but customers can also obtain email accounts at the domain name gmail.com. Google also maintains

 records of the IP addresses associated with searches conducted on Google Search, Google Maps,

 and Waze. Subscribers obtain an account by registering with Google.               During the registration

 process, Google asks subscribers to provide basic personal information. Therefore, the computers

 of Google are likely to contain information concerning users and their use of Google services, such

 as account access information, email transaction information, and account application information.

 In my training and experience, such information may constitute evidence              of the crimes under

 investigation because the information can be used to identify the account's user or users.

         14.     In my training and experience, Google generally asks its subscribers to provide

 certain personal identifying information when registering for an email account. Such information

 can include the subscriber's full name, physical address, telephone numbers and other identifiers,

 alternative email addresses, and, for paying subscribers, means and source of payment (including

 any credit or bank account number). Such information may constitute evidence of the crimes under

 investigation because the information can be used to identify the account's user or users. Based on

 my training and my experience, I know that, even if subscribers insert false information to conceal

 their identity, this information often provides clues to their identity, location, or illicit activities.

         15.     In my training and experience, Google retains certain transactional information about

 the creation and use of each account on its systems. Google also maintains transactional information

 about users who access a Google account. This information can include the date on which the


                                                                                                      Page 6
 AFFIDAVIT
            Case 1:18-mj-00170-ML Document 9-1 Filed 01/10/19 Page 7 of 11




account was created, the length of service, records of log-in (i.e., session) times and durations, the

types of service utilized, the status of the account (including whether the account is inactive or

closed), the methods used to connect to the account (such as logging into the account via the

provider's website), and other log files that reflect usage of the account. In addition, Google often

has records of the IP address used to register the account and the IP addresses associated with

particular logins to the account. Because every device that connects to the Internet must use an IP

address, IP address information can help to identify which computers, mobile devices, or other

electronic devices were used to access the email account

        16.    As explained herein, information stored in connection with a Google account may

provide crucial evidence of the "who, what, why, when, where, and how" of the criminal conduct

under investigation, thus enabling the United States to establish and prove each element of an

offense, or alternatively, to exclude the innocent from further suspicion.       In my training and

experience, the information stored in connection with a Google account can indicate who has used

or controlled the account. This "user attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at a residence.

        17.     Further, I know that information maintained by Google can show how and when the

account was accessed or used. Google also collects and maintains location information pertaining

to an account and the use of various Google services. For example, as described below, Google

typically logs the Internet Protocol (IP) addresses from which users access a Gmail account, along

with the time and date of that access, and location data for the device(s) logged into the account. By

determining the physical location associated with the logged IP addresses, investigators can

understand the chronological and geographic context of the account access and use relating to the

crime under investigation. This geographic and timeline information may tend to either inculpate or




AFFIDAVIT                                                                                       Page 7
            Case 1:18-mj-00170-ML Document 9-1 Filed 01/10/19 Page 8 of 11




exculpate the account owner, but can also help locate the device that has logged into a Google

account.

         18.     In my training and experience, e-mail providers typically retain sign-in, session state,

and site cookies. E-mail providers also retain information linking accounts by sign-in, session state,

and site cookies. In my training and experience, such information may constitute evidence of the

crimes under investigation because the information can be used to identify the account's user or

users.

         19.     Web browsers collect User Agent Strings (UAS) of all visitors to a web page in order

to provide the visitor a version of the website that is properly formatted for their web browser. A

UAS provides details about the hardware and software the user might be using to visit the webpage;

such as operating system, web browser version, and occasionally hardware manufacturer of the

device used to visit the web page. These details will aid in identifying persons searching for

information in connection with the aforementioned bomb threats.

         20.     Previous investigations and legal process have confirmed that this information does

exist and can be provided with an appropriate court order with a narrow time frame for the requested

terms.

         21.     Therefore, the computers of Google are likely to contain all the material described

above, including stored electronic search terms. It is requested that Google provide any IP addresses,

User Agent Strings, and associated Google account information as further described in Attachment

 B, that entered the search terms in Attachment A into Google Search, Google Maps,
                                                                                   andlor Waze

 during the prescribed timeframes.

           22.    This application seeks a warrant to search all responsive records and information

 under the control of Google, a provider subject to the jurisdiction of this court, regardless of where

 Google has chosen to store such information. The government intends to require the disclosure


                                                                                                   Page 8
 AFFIDAVIT
            Case 1:18-mj-00170-ML Document 9-1 Filed 01/10/19 Page 9 of 11




pursuant to the requested warrant of the contents of wire or electronic communications and any

records or other information pertaining to the customers or subscribers                        if such communication,

record, or other information is within Google's possession, custody, or control, regardless of whether

such communication, record, or other information is stored, held, or maintained outside the United

States.'

                                                         FACTS

           23.    On March 2, 2018 at approximately 6:55 am, at 1112 Haverford Drive, Austin, Texas

78753, in the Western District of Texas, an explosion occurred on the front porch of the single story

brick residence, resulting in the death of Anthony S. House.

           24.    On March 12, 2018 at approximately 6:44 am at 4806 Oldfort Hill Drive, Austin,

Texas 78723, in the Western District of Texas, an explosion occurred inside the residence, resulting

in the death of a 17-year old victim and injuries to an additional victim.

           25.    On March 12, 2018 at approximately 11:50 am at 6706 Galindo Street, Austin, Texas

78741, in the Western District of Texas, an explosion occurred outside of the residence, sending one

person to the hospital with injuries. Based on communications from the victim, the package

containing the explosive device may have had the address "6705 Galindo" written on it.

           26.     Law enforcement has assessed that the explosive devices shared commonalities, such

as the delivery method, contents of the explosive device, and the manner of detonation. Law

enforcement believes all three explosions are linked and these incidents may be connected.



          'It is possible that Google stores some portion of the information sought outside of the United States. In
Microsoft Corp. v. United States, 2016 WL 3770056 (2nd Cir. 2016), the Second Circuit held that the government cannot
enforce a warrant under the Stored Communications Act to require a provider to disclose records in its custody and
control that are stored outside the United States. As the Second Circuit decision is not binding on this court, I respectfully
request that this warrant apply to i responsive information - including data stored outside the United States pertaining
to the identified account(s) that is in the possession, custody, or control of Google. The government also seeks the
disclosure of the physical location or locations where information responsive to this warrant is/are stored.




AFFIDAVIT                                                                                                            Page 9
          Case 1:18-mj-00170-ML Document 9-1 Filed 01/10/19 Page 10 of 11
Case 1:18-mj-00170-ML *SEALED*           Document 3 (Court ony)          FUed 03/14/18      Page 13   of   18



         27.    The Government has not found any information of a registered Destructive Device

 for any of the victims of these bombings or residence of the homes, making the possession or transfer

 to them unlawful.

         28.    Based on my investigative experience, it is very common to search for addresses

 utilizing search applications like Google Search, Google Maps, or Waze to locate and travel to

 specified addresses. Since the three bombing locations are residences in residential neighborhoods,

 and not businesses addresses, I believe that the pool of individuals searching for these addresses will

 be relatively small. By identifying the users of the Google accounts or IP addresses of the devices

 that searched Google for these addresses and cross-referencing that data with other investigatory

 steps such as cellular telephone records, a suspect(s) or witness(es) may be identified.

                                           CONCLUSION

         Based on the forgoing, I request that the Court issue the proposed search warrant. Because

 the warrant will be served on Google, who will then compile the requested records at a time

 convenient to it, there exists reasonable cause to permit the execution of the requested warrant

  during any time, day or night.




                                                                                                 Page 10
  AFFIDAVIT
              Case 1:18-mj-00170-ML Document 9-1 Filed 01/10/19 Page 11 of 11
Case 1:18-mj-00170-ML *SEALED* Document 3 (Court ony)                         Fed   03/14/18     Page 14      of   18



                                         REQUEST FOR SEALING

         I    further request that the Court orders that all papers in support of this application,

 including the affidavit and search warrant, be sealed until further order of the Court. These

 documents discuss an ongoing criminal investigation that is neither public, nor known to all of the

 targets of the investigation. Accordingly, there is good cause to seal these documents because their

 premature disclosure may seriously jeopardize this investigation.


         I    declare under penalty of perjury that the foregoing is true and correct to the best of my

 knowledge and belief.




                                                            SCOTT KIBBEY
                                                            Special Agent
                                                            Federal Bureau of Investigation
                                                            Austin, Texas


         Subscribed and sworn to before me at Austin, Texas, on this          f         day of March, 2018.




                                                            HON. MARK LANE
                                                            UNITED STATES MA                      JUDGE




  AFFIDAVIT                                                                                           Page   11
